The opinion of the court was delivered, May 11th 1869, by
Williams, J.
This was an action of debt to recover from the defendant the sum of $162.88, found due from him to the township of Middletown on the settlement of his accounts as treasurer, on the 18th of March 1862, by the auditors of the township. On the trial the plaintiff gave the settlement in evidence and rested. The defendant then offered in evidence the settlement of his account as treasurer of the township for the following year, as made by the auditors on the 14th of March 1863; in which, after charging him with the balance on the former settlement, they find due from him to the township the sum of $158.88, subject to revision. The court thereupon instructed the jury that upon the undisputed evidence in the cause the plaintiff was not entitled to recover. But why not? The settlement of 1862, not having been appealed from, was conclusive. The settlement of 1863, having been made expressly subject to revision, was not final, and therefore did not conclude either party. The fact that the balance found due on the settlement made in 1862 was carried into the settlement of 1863, was not an extinguishment of the indebtedness, nor did it amount to payment. The utmost effect that can be given to the settlement made in 1863 is to regard it as primá facie evidence that the defendant’s indebtedness had been reduced by payments, or other credits, from the sum of $162.88 to $158.88. The court should therefore have instructed the jury that under the evidence the plaintiff was entitled to recover the balance shown to be due on the last settlement.
Judgment reversed, and a venire facias de novo awarded.